Title: To James Madison from the Right Reverend James Madison, 24 October 1801
From: Madison, James (Reverend)
To: Madison, James


Dear SirOct. 24th. 1801
I hope the 500 Dols. herewith sent will come safe to Hand. Nothing is requisite but to return some writing acknowledging the Receipt, or obligation to refund the Amount. Perhaps the usual Bond in such Cases will be the most eligible Mode. Let it not specify any Interest; for if this small Sum be an Accomodation, that is all I desire. The Remainder shall be forwarded, if I am not disappointed.
I observed, in the different Papers, such harping upon the Introduction of Godwin in Wm & Mary, that I determined to check, if possible, the Current of Malevolence; especially, as your Inquiry evinced, that the Supposition of such an Introduction was one of the Engines which was occasionally played off against Virginia. For this Purpose, I have sent to the National Intelligencer a fictitious Letter, stating, however, Facts with a few Observations. Nothing so strongly marks the Virulence & the Meanness of the disappointed Party, as these little Tricks to excite popular Odium. They carry with them the strongest Evidence, either of the most pitiful Hypocrisy, or the most bigotted Ignorance. But I beleive the first is really the Case. Yrs most sincerely & Affy.
J Madison
 

   RC (NNPM).


   See Pichon to JM, 14 Sept. 1801, n. 1.


   If JM wrote to Bishop Madison about the use of Godwin’s work at William and Mary, the letter has not been found.


   Bishop Madison’s letter was probably that of 12 Oct. to “Mr. Dwight,” signed “J. C.—Late a Student of William & Mary College, Virginia” and stating that although school lectures mentioned Godwin only to censure his doctrines, officials had not proscribed his words since “the principle which governs the philosophical school is, that truth fears no discussion” (National Intelligencer, 20 Nov. 1801).

